EXHIBIT 1 TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS All transactions were effected in the open market. Price per share excludes commissions. Name Buy/Sell Date of Trade Number of Shares Price per Share Stobie Creek Investments LLC No Trades not applicable not applicable not applicable Name Buy/Sell Date of Trade Number of Shares Price per Share Schwerin Company LLC Sell 11/5/09 100 5.870000 Sell 11/6/09 98,140 5.901074 Sell 11/9/09 106,760 5.998932 Name Buy/Sell Date of Trade Number of Shares Price per Share O’Donnell Iselin II No Trades not applicable not applicable not applicable
